Title: To James Madison from the Inhabitants of Attakapas, Orleans Territory, 1 August 1812 (Abstract)
From: Attakapas, Orleans Territory Inhabitants
To: Madison, James


1 August 1812. “Since our excellent Government has no other foundation than the interests and affections of the people, since without the sanction of their will every measure must be feeble & inefficacious, since the destinies of this nation are now risen to a Crisis which requires the support of every voice & the strength of every arm, we therefore the inhabitants of Attacapas, think it our duty to express our sense of the justice of the war to which the nation is driven & our determination to support the government in every measure for the effectual prosecution thereof.
“England, with whom we have to contend, is not only the enemy of this nation, but of the liberties & comm[e]rce of every other nation on the globe. Possessing the means of annoyance at a distance, there is no where a port accessible to attack, that has not felt the power of her navy. She has hunted down the last remnant of commerce from the five seaes of the earth and now roams their naked surface as the Arab his sandy desert, in pursuit of his prey. With her, the laws of nations are a nulity: she has blotted out from their sacred pages, the well Known rules of warfare, & the rights of neutrals, & levelled to the dust that system, the proudest monument of the wisdom & justice of man. She has particularly aim’d at this nation every wrong in her power to inflict. Even before a declaration of war had issued, or a hostile blow been struck, her emissaries had penetrated into the councils of every tribe of Indians on our frontiers, & renew’d the horrors of the scalping Knife & tommahawk from Pensicola to the lake of the woods. It has been with the deepest approhension we have seen the American people submit to so long a course of injury that submission had almost become habitual. They have endured without redress, their property to be tax’d & plunder’d on the high seas; the jurisdiction of their Territory to be violated with every species of abomination; their chara[c]ter insulted, their ships seiz’d, & their countrymen murder’d within their own waters; & above all more than 7000 American Citizens impress’d by the enemy to fight their battles or perish in the pestilential vapours of the East or West Indies; or if they survive, it is only to deplore the loss of an ungreatful Country that has hitherto refused to protect them. And though we view war as the chief of human calamities, and though we believe that no part of the whole line of American coast is more expos’d than our own, yet it [is] with pleasure we see the Spirit of ’76 awakned anew, & that thirty years of commercial prosperity has not yet extinguish’d that sacred love of country, which onc⟨e⟩ placed the American name in the foremost files of a courageous people. Therefore we resolve

“1. That to have longer delay’d a war with Gr. Britain, would have been to endanger the liberties of this nation a reproach upon the American name.
“2. That we have entire confidence in [the] wisdom & patriotism of the general government, & are prepared at all sacrafices to support every measure for the effectual prosecution of the war.
“3. That all those who oppose the declaration of war, & are not ready at all times to aid the government in the maintenance of its rights, ought to be held under suspicion & view’d as enemies to their country.”
